IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                     ASSIGNED ON BRIEFS DECEMBER 14, 2007

                  WILLIAM CASON v. GEORGE LITTLE, ET AL.

                   Direct Appeal from the Chancery Court for Lake County
                          No. 5314   J. Steven Stafford, Chancellor



                     No. W2007-01910-COA-R3-CV - Filed May 15, 2008


Appellant, a prisoner in the custody of the Tennessee Department of Correction, filed a pro se
petition for common law writ of certiorari, seeking review of the prison disciplinary board’s findings.
Appellees filed a motion to dismiss for lack of subject matter jurisdiction based upon Appellant’s
alleged failure to execute his petition in compliance with the statutory requirements found at T.C.A.
§§ 27-8-104 and 27-8-106. Finding that Appellant had failed to have his petition notarized, the trial
court granted the motion to dismiss. Appellant appeals. Finding no error, we affirm.


    Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed

ALAN E. HIGHERS, P.J., W.S., delivered the opinion of the court, in which DAVID R. FARMER , J., and
HOLLY M. KIRBY , J., joined.

William Cason, Henning, TN, pro se

Robert E. Cooper, Jr., Attorney General and Reporter, Michael E. Moore, Solicitor General, Kellena
R. Baker, Assistant Attorney General, Nashville, TN, for Appellees




                                             OPINION
        On June 5, 2006, William Cason (“Appellant”), an inmate housed at Northwest Correctional
Complex in Tiptonville, filed a “Petition for a Common Law Writ of Certiorari” in the Chancery
Court of Lake County against George M. Little, Warden Tommy Mills, Holly Butler, Sergeant Lloyd
Moore, and William Lovell (together, “Appellees).1 By his Petition, Mr. Cason sought review of the
actions of the Northwest Correctional Complex Disciplinary Board (the “Board”) in finding him
guilty of the prison disciplinary offenses of assault and participation in security threat group activity
(i.e., gang activity). Mr. Cason alleges that the Board acted arbitrarily, capriciously, and illegally in
convicting him of these offenses, and specifically asserts that there was no evidence to support the
charges, that he was given no notice of the charges, that the reliability of the confidential informant
was never verified, and that the Board refused to allow him to call witnesses. Mr. Cason also asserts
that the Board violated his due process rights.

        On July 24, 2006, the Appellees filed a Motion to Dismiss. Specifically, Appellees assert
that Mr. Cason’s Petition was not verified as required by Article 6, Section 10 of the Tennessee
Constitution and T.C.A. §§ 27-8-104 and 27-8-106. Appellees also assert that Mr. Cason failed to
comply with the requirements of T.C.A. § 41-21-805 because he did not file an affidavit concerning
his history of prior lawsuits or a certified copy of his inmate trust account statement. On November
15, 2006, the trial court entered a scheduling order, giving the parties until December 15, 2006 to
file pleadings addressing whether the Petition was properly verified.

        Appellees withdrew their Motion to Dismiss and, on December 7, 2006, filed a “Notice of
No Opposition to Granting Petition for Writ of Certiorari.” On January 8, 2007, the trial court
entered an Order, granting the writ of certiorari and ordering Appellees to file a certified copy of the
administrative record associated with the disciplinary infractions. By separate Order of January 8,
2007, the trial court ordered Appellees to file a responsive pleading addressing the question of
whether the trial court had obtained subject-matter jurisdiction over Mr. Cason’s Petition. On
January 29, 2007, Appellees filed their response, asserting that Mr. Cason had failed to properly
“swear to” the allegations set forth in his Petition because the law does not allow for a separate
affidavit to verify the contents of a petition for writ of certiorari. On February 1, 2007, Appellees
filed a certified copy of the administrative record for Mr. Cason’s disciplinary offenses. And, on
March 1, 2007, Appellees filed a “Motion for Judgment on the Record.”

        On April 2, 2007, the trial court entered a Scheduling Order, giving Mr. Cason additional
time in which to provide the court with an affidavit concerning any prior litigation history as required
under T.C.A. § 41-21-805. On April 12, 2007, Mr. Cason filed a “Motion in Response to Scheduling
Order,” asserting, inter alia, that he has no prior litigation history and that the requested information
is not applicable. On June 11, 2007, the trial court entered an “Order on Response to Scheduling
Order,” in which it held that Mr. Cason’s “Motion in Response to Scheduling Order” did not satisfy
the statutory requirements. The trial court gave Mr. Cason until June 26, 2007 to provide the
required information. On June 21, 2007, Mr. Cason filed a second “Motion in Response to



        1
            The Appellees herein were sued in their official capacities only.

                                                          -2-
Scheduling Order,” in which he again asserts that he has no prior litigation history, and that the
requested information is not applicable.

       On July 24, 2007, the trial court entered an “Order Dismissing Case” because the Petition
was neither sworn to, nor verified. On September 5, 2007, Mr. Cason filed a motion for relief from
judgment, which motion was subsequently denied by Order of September 24, 2007.

       Mr. Cason appeals. The relevant issues are succinctly set out in the Appellees’ brief, and we
adopt the issues as stated therein, to wit:

                  1. Whether the trial court properly dismissed the petition because the
                  court never obtained subject matter jurisdiction over the petition?

                  2. Whether the Disciplinary Board acted illegally, arbitrarily,
                  capriciously, or outside the scope of its jurisdiction in convicting the
                  petitioner of assault and participation in security threat group activity?

                  3. Whether the petitioner’s due process rights were violated when the
                  Board recommended an extension to release eligibility date?

         Subject matter jurisdiction involves a court's authority to entertain a particular controversy.
Meighan v. U.S. Sprint Communications Co., 924 S.W.2d 632, 639 (Tenn.1996) (citing Landers
v. Jones, 872 S.W.2d 674, 675 (Tenn.1994)); Wilson v. Tenn. Dep't of Correction, No.
W2005-00910-COA-R3-CV, 2006 WL 325933, at *2 (Tenn.Ct.App. Feb. 13, 2006). Whether a court
has properly dismissed a case due to lack of subject matter jurisdiction is purely a question of law.
Id. (citing Nelson v. Wal-Mart Stores, Inc., 8 S.W.3d 625, 628 (Tenn.1999)). As such, we review
the trial court’s dismissal of Mr. Cason’s petition for writ of certiorari de novo upon the record, with
no presumption of correctness afforded to that decision. See id.; Tenn. R. App. P. 13(d).

       T.C.A. § 27-8-104 (2000) provides, in relevant part, as follows:

                  (a) The judges of the inferior courts of law have the power, in all civil
                  cases, to issue writs of certiorari to remove any cause or transcript
                  thereof from any inferior jurisdiction, on sufficient cause, supported
                  by oath or affirmation.2


       2
           This statutory language tracks Article 6, Section 10 of the Tennessee Constitution, which states that:

                  The Judges or Justices of the Inferior Courts of Law and Equity, shall have power
                  in all civil cases, to issue writs of certiorari to remove any cause or the transcript
                  of the record thereof, from any inferior jurisdiction, into such court of law, on
                  sufficient cause, supported by oath or affirmation.

                                                                                                           (continued...)

                                                           -3-
(Emphasis added).

        Moreover, T.C.A. § 27-8-106 (2000) provides:

                 The petition for certiorari may be sworn to before the clerk of the
                 circuit court, the judge, any judge of the court of general sessions, or
                 a notary public, and shall state that it is the first application for the
                 writ.

(Emphasis added).

         In the instant case, Mr. Cason filed three documents with the trial court on June 5, 2006. The
first document is the “Petition for Common Law Writ of Certiorari.” In this Petition, Mr. Cason
states, in relevant part, that, “[i]n accordance with T.C.A. §27-8-106[,] Petitioner[] avers that this
is the ‘first application for the writ.’” Mr. Cason states that the petition is “[r]espectfully prayed and
submitted,” and he signs same; however, the petition is not sworn to before a clerk, judge, or a notary
public. The Petition also references the second document filed by Mr. Cason, that being the
“Uniform Civil Affidavit of Indigency; and Inmate Affidavit Pursuant to T.C.A. §41-21-805 et seq.
And Inmate Affidavit Pursuant to Art. 6 Sec. 10, Tenn. Const., (mandatory oath or affirmation), and
T.C.A. 27-8-106 (“The petition for certiorari may be sworn to before...a notary public).” This
document contains three sections. In the first section, Mr. Cason states that “the Application for the
Common Law Writ of Certiorari[,] to which this Affidavit is attached, is the first application made
for the Writ of Certiorari and that it is true, accurate and complete to the best of [Mr. Cason’s]
knowledge.” Section two of this document is a pauper’s oath. At the end of the document, Mr.
Cason states: “I hereby swear that all three parts of the foregoing affidavit are true and accurate,” and
he signs the document. Finally, Mr. Cason filed a separate “Uniform Civil Affidavit of Indigency,”
in which he declares, “under penality [sic] of perjury[,] that the foregoing answers are true, correct,
and complete to the best of my knowledge.” This document bears Mr. Cason’s signature, and was
sworn to before a notary public on April 24, 2006.

        On appeal, Mr. Cason contends that, because his Petition for writ of certiorari incorporates
by reference the “Uniform Civil Affidavit of Indigency; and Inmate Affidavit...,” the Petition is, in
fact, sworn to and verified. Despite Mr. Cason’s argument that this three-part affidavit was sworn
to before a notary public, our review of this document indicates that it does not bear the signature
and/or seal of a notary public.

       As discussed above, the Tennessee Constitution mandates that a writ of certiorari be
supported by an oath or affirmation, see infra fn. 2. Tenn. Const. art. VI, § 10; T.C.A.§27-8- 104(a),
supra. Tennessee law further provides that this "oath or affirmation" in a petition for certiorari "may


        2
         (...continued)
(Emphasis added).



                                                   -4-
be sworn to before the clerk of the circuit court, the judge, any judge of the court of general sessions,
or a notary public, and shall state that it is the first application for the writ." T.C.A. § 27-8-106.
There is an important distinction between verifying a petition and notarizing a petition. Verification
helps demonstrate the truth of the petitioner's allegations. See Jackson v. Tenn. Dep't of Correction,
No. W2005-02239-COA-R3-CV, 2006 WL 1491445, at *3 (Tenn.Ct.App. May 4, 2006) ("There is
no doubt that the essence of a verification is truthfulness of the document's contents."); D.T. McCall
& Sons v. Seagraves, 796 S.W.2d 457, 463 (Tenn.Ct.App.1990). Notarization, sometimes referred
to as the acknowledgment, helps demonstrate the petition's proper execution. Id. A petition for a
common law writ of certiorari must not only be verified, but must also be sworn to under oath,
typically through the use of a notary public. Wilson v. Tenn. Dep't of Correction, No.
W2005-00910-COA-R3-CV, 2006 WL 325933, at *3-4 (Tenn.Ct.App. Jan.6, 2006). This sworn and
notarized statement accompanying the petition must declare that the petition's allegations are true
to the best of the petitioner's knowledge. Adams v. Tenn. Dep't of Corrections, No.
M2005-00471-COA-R3-CV, 2007 WL 1574277, at *2 (Tenn.Ct.App. Apr.13, 2007) (citing Bowling
v. Tenn. Bd. of Paroles, No. M2001-00138-COA-R3-CV, 2002 WL 772695, at *3 (Tenn.Ct.App.
Apr.30, 2002)). But on that point, the Court of Criminal Appeals has held, in a similar context, that
"merely swearing to having knowledge of the allegations contained in the petition [for
post-conviction relief] is insufficient to qualify as verification under oath." Montague v. State, No.
E2000-01330-CCA-R3-PC, 2001 WL 1011464, at *2 (Tenn.Crim.App. Sept.4, 2001).3

        It is well settled that the "sworn to" language found at T.C.A. § 27-8-106 requires all
petitions for writs of certiorari be verified by an affidavit; otherwise, neither the lower court, nor the
appellate court would obtain jurisdiction over the petition. Depew v. King's, Inc., 276 S.W.2d 728,
728-729 (Tenn.1955) (citing Drainage Dist. No. 4 of Madison County v. Askew, 355 Mo. 349, 196
S.W.2d 147, 148 (Tenn.1917)). Courts have consistently held that the failure of the petitioner to
verify the petition as required by the Tennessee Constitution and the Tennessee Code is proper
grounds for dismissal. Depew v. King's, Inc., 276 S.W.2d 728, 729 (Tenn.1955); Jackson v. Tenn.
Dep't of Correction, No. W2005-02239-COA-R3- CV, 2006 WL 1491445, at *4 (Tenn.Ct.App. May
4, 2006); Bowling v. Tenn. Bd. of Paroles, No. M2001-00138-COA-R3-CV, 2002 WL 772695, at
*3 (Tenn.Ct.App. Apr.30, 2002); Montague, 2001 WL 1011464, at * 2; see also Northland Ins. Co.
v. State, 33 S.W.3d 727, 729 (Tenn.2000) (pointing out that a court only obtains subject-matter
jurisdiction through constitutional or legislative act).

        In Wilson v. Tennessee Department of Correction, No. W2005-00910-COA-R3-CV, 2006
WL 325933 (Tenn.Ct.App. Jan.6, 2006), this Court addressed the same issue presented before us in
the present case. In Wilson, we held that the failure of the petitioner to notarize the petition for writ
of certiorari constituted sufficient grounds for dismissal. Id. at *4. In that case, the petitioner also
filed a notarized affidavit of indigency along with the petition. Id. at *4, n. 1. We pointed out that
the accompanying notarized affidavit of indigency was not enough to save a deficient petition: "The



        3
          Similar to the oath requirement in sections 27-8-104 and 27-8-106 of the Tennessee Code, a petition for
post-conviction relief requires that the petition "shall be verified under oath." T.C.A. § 40-30-104(d) (2006).

                                                      -5-
notarization of the affidavit of indigency only indicates that Wilson swore to the facts alleged in that
document." Id.

        Likewise, in the case now before us, Mr. Cason has not met the constitutional and statutory
requirements of a common law petition for writ of certiorari because his Petition is not notarized.
Although Mr. Cason does state that he is swearing to the petition's truthfulness by way of the
affidavit of indigency, the Petition itself is not notarized. That the second affidavit of indigency (i.e.
the third document filed by Mr. Cason, see supra) was notarized does not change the fact that the
Petition itself was not notarized. The notarization of the affidavit of indigency only indicates that
Mr. Cason swears to the facts pertaining to his indigent status. Nothing is mentioned as to the
truthfulness of the Petition itself, nor is there any way to know if the notary public even saw the
Petition. Consequently, the Chancery Court did not err in granting the motion to dismiss.

       While we are sensitive to the fact that the Appellant filed the petition himself and is also
representing himself in this appeal, those that proceed pro se must nevertheless comply with the
procedural law that those with counsel must follow. Hodges v. Tenn. Att'y Gen., 43 S.W.3d 918,
920 (Tenn.Ct.App.2000); Bowling v. Tenn. Bd. of Paroles, No. M2001-00138-COA-R3- CV, 2002
WL 772695, at * 3, n. 6 (Tenn.Ct.App. Apr.30, 2002). Regardless of whether an individual is
representing himself, this Court lacks the power to waive a jurisdictional requirement. See Depew
v. King's, Inc., 276 S.W.2d 728, 729 (Tenn.1955).

       For the foregoing reasons, we affirm the trial court’s dismissal of Mr. Cason’s Petition for
common law writ of certiorari. Costs of this appeal are assessed to the Appellant, William Cason,
for which execution may issue if necessary.




                                                         ___________________________________
                                                         ALAN E. HIGHERS, P.J., W.S.




                                                   -6-